Citation Nr: 1201170	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-26 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to June 1971 and from July 1973 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that the currently assigned rating for his psychiatric disorder does not reflect the severity of his disability.  

The Veteran has not undergone VA examination for his psychiatric disorder since August 2007.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, or when that examination is overly remote, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Olsen v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).  Also, the most recent VA medical records in the file are dated in May 2007, and any subsequent records should be obtained and associated with the claims file.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain any VA treatment records for a psychiatric disability that are not already on file from the Atlanta, Georgia, Medical Center, to specifically include any records since May 2007. 

2.  After obtaining those records, schedule a VA examination to reassess the severity of the Veteran's psychiatric disability.  Perform all diagnostic testing and evaluation needed.  The examiner is asked to report on the presence or absence of the specific symptoms in the General Rating Formula for Mental Disorders, but more so on how those and any other symptoms affect the Veteran's social and occupational functioning.  The examiner also must provide a full multi-axial diagnosis and assign a GAF score consistent with DSM-IV and explain what the assigned score means in terms of the functional (social and occupational) impairment specifically attributable to PTSD.  

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may have detrimental consequences on his pending claim.  38 C.F.R. § 3.655 (2011). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


